Citation Nr: 1701588	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-26 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial increased rating for a thoracic spine disability, rated as 10 percent disabling prior to September 18, 2012, and as 20 percent disabling as of that date.  

3.  Entitlement to an initial increased rating for a right shoulder disability, rated as 10 percent disabling prior to November 9, 2013, and as 20 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1989 to April 1997 and from January 2003 to June 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in June 2013.  A transcript is of record.  The claims were remanded by the Board in September 2013 and April 2016 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The Board remanded the claims in April 2016 in part to schedule VA examinations of his right knee, right shoulder, and thoracic spine disabilities.  The requested examinations were conducted in June 2016; however, an examination that considers the finding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, is needed in this case.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for a scheduled examination and to cooperate in the development of the case, and    that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Connecticut Healthcare System, dated since May 2016.

2.  Schedule the Veteran for a VA knee examination to determine the current severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees for both knees to permit comparison.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA shoulder examination to determine the current severity of his right shoulder disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both shoulders.  The examiner is to report the range of motion measurements in degrees for both shoulders to permit comparison.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his thoracic spine disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits    sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




